Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                             Response to Arguments 
1.	Applicant's arguments, filed on 02/11/2022 with respect to claims 1-11 in the remarks, have been considered but are moot in view of the new ground(s) of rejection.
Allowable Subject Matter 
2.	Claims 1-11 are allowable.

Quayle Action
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

3.	This application is in condition for allowance except for the following formal matters:
	Claims 1-11 are allowable, however claim 1 includes a character “f” in line 9.  Appropriate correction is required.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Attempted Phone call to resolved formal matters
4.	The Examiner called the attorney on record, Mr. Derek C. Dailey to resolve the above formal matters but Mr. Dailey could not be reached. 
       		

CONCLUSION
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on Mon-Sat (6:30pm-5:30pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566.
 
                                                 STATUS OF APPLICATION
6.         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Kwasi Karikari/
Primary Examiner: Art Unit 2641.